EXHIBIT 10.2

FIRST AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (the “Amendment”) is entered
into on March 31, 2014, by and between MASTEC, INC., a Florida corporation (the
“Company”), and JOSE R. MAS (“Employee”).

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement, effective as of April 18, 2007 (the “Employment Agreement”); and

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
as of the date hereof in certain respects.

NOW THEREFORE, in consideration of the facts, mutual promises, and covenants
contained herein and intending to be legally bound hereby, the Company and
Employee agree as follows:

1. Section 4(d) of the Employment Agreement is hereby amended and restated, in
its entirety, to read as follows:

“d. Equity. Employee shall receive one hundred thousand (100,000) shares of the
Company’s common stock (the “Restricted Stock”) vesting, based on continued
service and compliance with Section 8, 100% on the fifth anniversary of the
Effective Date. So long as the Employee is not terminated for Cause, as defined
in Section 11c, the Restricted Stock shall vest immediately upon termination of
this Agreement. So long as the Employee is not terminated for Cause, as defined
in Section 11c, and has not breached any of his obligations set forth in
Sections 6, 7 and 8 hereof, any restricted stock issuances or stock options
grants Employee currently has or may have in the future shall continue to vest
until they are fully vested and all existing and future stock option grants will
remain exercisable by Employee for the full term of the grant. The Restricted
Stock will be subject to the terms and conditions of the Company’s incentive
plans, as they may be amended from time to time in the Company’s sole
discretion.”

2. Section 11(f) of the Employment Agreement is hereby amended and restated, in
its entirety, to read as follows:

“f. Payments After Termination. If this Agreement and Employee’s employment
hereunder are terminated for the reasons set forth in Sections 11(a) or 11(b),
then Employee or Employee’s estate will receive an amount equal to the Base
Salary and the pro rata portion of the Performance Bonus earned through the date
of death or disability to which Employee would have been entitled for the year
in which the death or disability occurred in accordance with the terms of this
Agreement, and all of Employee’s Options and restricted stock shall immediately
vest. If the Company terminates this Agreement and Employee’s employment
hereunder for the reasons set forth in Section 11(c)(i-vi), then (i) Employee
will receive his Base Salary through the date of termination and (ii) Employee
will forfeit any entitlement that Employee may have to receive any Performance
Bonus for the year in which Employees employment terminates. If this Agreement
is terminated for the reason set forth in Section 11(d)



--------------------------------------------------------------------------------

or Section 11(e), then (i) Employee will receive his Base Salary, Average
Performance Bonus (as defined below) and benefits set forth in Section 4(b)
hereof (collectively, the “Severance Benefits”), over a period of twelve
(12) months from the date of termination (the “Severance Period”). The Average
Performance Bonus shall mean the average of the Performance Bonuses the Employee
has received during the last three complete calendar years for which Employee
was an employee of the Company. The Severance Benefits shall be payable in
accordance with the Company’s payroll procedures and subject to applicable
withholdings. Upon payment by the Company of the amounts described in this
Section 11(f), Employee will not be entitled to receive any further compensation
or benefits from the Company whatsoever.”

3. Section 12(p) of the Employment Agreement is hereby amended and restated, in
its entirety, to read as follows:

“p. Compliance with Section 409A:

(i) General. It is the intention of both the Company and the Employee that the
benefits and rights to which the Employee could be entitled pursuant to this
Agreement comply with Section 409A of the Internal Revenue Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention. If the Employee or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on the
Employee and on the Company). Notwithstanding the foregoing, the Company does
not make any representation to the Employee that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Employee or any beneficiary of the Employee for
any tax, additional tax, interest or penalties that the Employee or any
beneficiary of the Employee may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of
Section 409A.

(ii) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Employee’s employment
shall be made unless and until the Employee incurs a “separation from service”
within the meaning of Section 409A.

(iii) 6 Month Delay for Specified Employees.

(1) If the Employee is a “specified employee”, then no payment or benefit that
is payable on account of the Employee’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Employee’s “separation from service” (or, if earlier, the
date of the Employee’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment delayed by reason of the prior sentence,

 

2



--------------------------------------------------------------------------------

and interest on any such delayed payment determined at the rate being paid by
the Company on its senior credit facility determined as of the date of
termination of the Employee’s employment, shall be paid in a single lump sum at
the end of such required delay period in order to catch up to the original
payment schedule, and any benefits delayed by reason of the prior sentence,
shall be provided at the end of such required delay period.

(2) For purposes of this provision, the Employee shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Employee is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(iv) No Acceleration of Payments. Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(v) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(vi) Taxable Reimbursements and In-Kind Benefits.

(1) Any reimbursements by the Company to the Employee of any eligible expenses
under this Agreement that are not excludable from the Employee’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Employee
following the year in which the expense was incurred.

(2) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Employee, during any taxable year of the Employee
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of the Employee.

(3) The right to any Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

(vii) Tax Gross-Ups. Notwithstanding any provision of this Agreement to the
contrary, payment of any tax reimbursements under this Agreement must be made by
no later than the end of the taxable year of the Employee following the taxable
year of the Employee in which the Employee remits the related taxes and the
payment of any tax reimbursements under this Agreement shall be based on
Employee’s actual marginal tax rate of the Federal, state, local, or foreign
taxes imposed upon Employee as a result of compensation paid or made available
to Employee, including the additional taxes imposed upon Employee due to the
Company’s payment of the initial taxes on such compensation.”

 

3



--------------------------------------------------------------------------------

4. Except as amended herein, all other provisions of the Employment Agreement
remain unchanged and in full force and effect.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

EXECUTED as of the date set forth in the first paragraph of this Amendment.

 

EMPLOYEE

/s/ Jose R. Mas

Jose R. Mas MASTEC, INC. By:  

/s/ George Pita

  George Pita, Chief Financial Officer

 

5